DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4-8, 11, 13-17, 20, and 22-27 are currently pending and have been examined.

Statement of Reasons for Allowance
Claims 1, 2, 4-8, 11, 13-17, 20, and 22-27 allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to using a machine learning model for determining the most effective target audience for a content item.  Each independent claim includes the unique distinct features, “providing content items to generate a demographic criteria vector, for the content item as output, based on the feature vector, the demographic criteria vector comprising a plurality of scores exceeding a predetermined threshold, each of the scores associated with each of a plurality of demographic criteria, and each of the scores, exceeding the predetermined threshold, indicate a likelihood of a user with a user profile that corresponds to the demographic criteria would interact with the content item.” The closest prior art:
Gupta et al (US 20160140623 A1) discloses the calculated plurality of user interaction clusters may be employed by the one or more computing devices to 
Nonogaki (US 20140286576 A1) teaches image feature extraction and image recognition including The image feature extraction device 10 includes a 
Li et al (US 2008/0313031 A1) teaches during the training phase, the component trains a binary classifier using training data that includes feature vectors of relevant features… In block 302, the component invokes the generate feature vectors component passing the candidate features to generate the feature vectors for all the images. In block 303, the component invokes the learned relevant features component to learn which of the candidate features are relevant (hence, reduced set of features). The component trains a binary classifier using the feature vectors of relevant features and the labels using a support vector machine algorithm or some other machine learning algorithm (see [0031]).
Schler et al (US 2014/0149204 A1) teaches association of one or more demographic attributes with an attribute of a web page may be made according to a probability, factor, weight, or score. For example, an association of the age group 23-27 with a specific page layout may be also be associated with a probability of 0.87; and an association of a gender (e.g., female) with the same page layout may be associated with a probability of 0.93 ([0032]). A probability may reflect a matching level of a demographic parameter, or a value with a content attribute. For example, a probability value related to an association of a specific demographic parameter with a specific content attribute may be determined based on the percentage or number of users having the specific demographic parameter who also requested pages that have the same specific attribute ([0033]). As an example, the determined reach for the gender, age, and income parameters may be that 60% are females, that 70% are 45 years or older, and that 60% earn a median income. The target audience attributes are middle-age females with a median income. A verification threshold may be set to 50% for each demographic parameter. In this case, the campaign reach achieves the defined targeted audience, since the verification threshold corresponding to each parameter has been met or exceeded ([0068]).
None of the closest prior art fail to anticipate or render obvious the feature, providing content items to generate a demographic criteria vector, for the content item as output, based on the feature vector, the demographic criteria vector comprising a plurality of scores exceeding a predetermined threshold, each of the scores associated with each of a plurality of demographic criteria, and each of the scores, exceeding the predetermined threshold, indicate a likelihood of a user with a user profile that corresponds to the demographic criteria would interact with the content item.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
B. Kanagal, A. Ahmed, S. Pandey, V. Josifovski, L. Garcia-Pueyo and J. Yuan, "Focused matrix factorization for audience selection in display advertising," 2013 IEEE 29th International Conference on Data Engineering (ICDE), 2013, pp. 386-397, doi: 10.1109/ICDE.2013.6544841 which describes a model, which learns users’ preferences towards the specific campaign products, and predicts users to select for each product/campaign.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629